Citation Nr: 0314551	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for valvular heart disease, 
claimed as rheumatic heart disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 2001 by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The Board notes that, on November 9, 2000, during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

In a letter dated May 1, 2003, the Board notified the veteran 
in specific terms of the evidence which would be needed to 
substantiate his claim and that he was expected to obtain and 
submit the evidence needed to substantiate his claim.  
However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which requires 
the Board "to provide the notice required by 38 U.S.C. [§] 
5103(a)" and that the claimant has "not less than 30 days 
to respond to the notice" is invalid because it is contrary 
to 38 U.S.C. § 5103(b), which provides the claimant one year 
to submit evidence.  As matters stand, the record has a 
procedural defect in the notice required under the VCAA which 
may no longer be cured by the Board.  Accordingly, the Board 
must remand the case to the RO in order to satisfy VA's duty 
to notify the veteran.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.	The RO should notify the veteran, pursuant to the 
VCAA, of any information, and any medical or lay 
evidence not previously provided to VA, which is 
necessary to substantiate his claim on appeal and 
whether VA or the claimant is expected to obtain any 
such evidence.
2.	The RO should allow the veteran the period of time 
provided by law for a response.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the veteran due process of law and the notice required by the 
VCAA.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




